DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I for claims 1-9 in the reply filed on 10/21/2022 is acknowledged.
	The claims 1-9 are pending.  Applicant is reminded to cancel the withdrawn claims 10-15.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/29/2021 and 10/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lance Weber (US Pub No 2013/0332344) in view of Cassin et al. (US Pub No 2017/0373852).

	With respect to claim 1, Weber teaches a computer-implemented method of processing a data transfer comprising: 
[generating] a first identifier for a first entity (e.g., receiving a primary account identifier ¶ 0093); 
linking the first identifier with a second identifier associated with a second entity (e.g., associating the primary account identifier with transaction data including a merchant processor identifier ¶ 0094-0095); 
sending the first identifier and the second identifier to a first server (e.g., sending primary account identifier with a merchant processor identifier as part of the transaction data to a merchant processor computer ¶ 0095 & step 403A of Fig. 4); 
verifying the first entity based at least on the first identifier and the second identifier (e.g., the merchant processor computer de-tokenizing the payment token ¶ 0096); 
sending a message to a second server, the message comprising at least the first identifier, the second identifier, and a name associated with the first identifier (e.g., sending transaction data comprising associated identifiers and name to the universal account identifier generator computer to check for validity ¶ 0097 & step 404A of Fig. 4); and 
authenticating the data transfer for the first entity based at least on the information contained in the message (e.g., upon passing the validity check, generating a universal account identifier to authenticate the transfer request ¶ 0097-0098).
Weber disclose the claimed subject matter as discussed above but is silence on whether the first identifier is generated or not.  However, Cassin teaches the first identifier was generated (e.g., generating a token requestor identifier for the registered entity ¶ 0109-0111).  Therefore, based on Weber in view of Cassin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cassin to the system of Weber in order to ensure the person engaging in online transactions are authenticated (¶ 0004-0005).

	With respect to claim 2, the references above further teaches comprising generating the second identifier by the first server upon receiving a request from the second entity (e.g., generating the merchant identifier @ Weber ¶ 0022).

	With respect to claim 3, the references above further teaches comprising generating the first identifier by the first server upon receiving a request from the first entity (e.g., generating the first identifier @ Cassin ¶ 109-0113).  The motivation for combining Cassin to Weber is the same as claim 1 above.

	With respect to claim 4, the references above further teaches comprising generating the first identifier by the first server upon receiving a request from the second entity on behalf of the first entity (e.g., @ @ Cassin ¶ 109-0113).  The motivation for combining Cassin to Weber is the same as claim 1 above.

	With respect to claim 5, the references above further teaches wherein the message further comprises a name associated with the second identifier (e.g., transaction data comprising associated identifiers and name @ Weber ¶ 0097).

	With respect to claim 6, the references above further teaches comprising generating a token to initiate the data transfer based at least on the first identifier and the second identifier (e.g., generating a payment token @ Weber ¶ 0063 and creating a token authentication cryptogram @ Cassin ¶ 0026-0029).  The motivation for combining Cassin to Weber is the same as claim 1 above.

	With respect to claim 7, the references above further teaches comprising requesting a cryptogram from the first server to initiate the data transfer (e.g., cryptogram @ Cassin ¶ 0026 & 0063).  The motivation for combining Cassin to Weber is the same as claim 1 above.

	With respect to claim 8, the references above further teaches wherein the message further comprises a validation result of the cryptogram (e.g., validate the token @ Cassin ¶ 0068 & 0070).  The motivation for combining Cassin to Weber is the same as claim 1 above.

	With respect to claim 9, the references above further teaches wherein authenticating the data transfer comprises reviewing the validation result (e.g., validate the transaction @ Weber ¶ 0097 and validate the token @ Cassin ¶ 0068 & 0070).  The motivation for combining Cassin to Weber is the same as claim 1 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Powell et al (US Pub No 2015/0127547) discloses a network token system for the generation, verification, validation, and use of tokens between payment processing networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493